Citation Nr: 1309361	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-19 171	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety (previously claimed as depression and anxiety disorders).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating decision, a June 2008 RO rating decision, and a January 2009 RO rating decision.

In March 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file.

These claims were previously before the Board and remanded in May 2012.


FINDINGS OF FACT

1. The Veteran in this case served on active duty from July 1977 to January 1979.

2. On February 25, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


